DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on August 10, 2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ullage” in claim 2 is used by the claim to mean “the amount by which a container is without material,” while the accepted meaning is “The amount by which a container, such as a bottle, cask, or tank, falls short of being full.” The term is indefinite because the specification does not clearly redefine the term. Claim 3 recites that the container is pressurized, it is unclear why the “pressurized air” within the container is not “material?” Clarification is respectfully requested. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frasure et al. (US 2016/0008646. Frasure hereinafter).
With respect to claim 1, Frasure discloses a fire suppression system (Figs. 1-16) comprising: 
a feed port (port upstream of 217); 
a channel (217) configured to couple the feed port to an actuation chamber (208); 
a solenoid valve (220. Paragraph [0026]) configured to controllably block (stop) a connection (pressure equilibrium) between the feed port and the channel, wherein pressure from the feed port builds up in the actuation chamber based on the solenoid valve unblocking (solenoid valve 220 is actuated) the connection; 
a piston (222) in communication with the actuation chamber; 
an inlet port (See Fig. 2 with additional annotations below) closed off by a disc (108), wherein the piston is configured to travel through (into) the inlet port and burst the disc based on the pressure in the actuation chamber; and 
an outlet port (of 104) coupled to the inlet port.
With respect to claim 2, Frasure discloses the system further comprising a container (106) including a material (fire extinguishing agent 212) and ullage (pressurized air), the ullage being space above the material in the container.
With respect to claim 3, Frasure discloses wherein the container is pressurized (Abstract, line 5).
With respect to claim 4, Frasure discloses wherein the feed port is in (fluid and pressure) communication with the ullage (the feed port and ullage are all within the reservoir 106).
With respect to claim 5, Frasure discloses wherein pressure from the ullage is the pressure from the feed port that is channeled to the actuation chamber (Fig. 2).
With respect to claim 6, Frasure discloses the system further comprising a siphon tube (See Fig. 2 with additional annotations below) controllably coupled to the inlet port, wherein the disc blocks communication between the siphon tube and the inlet port and the siphon tube reaches the material in the container.
With respect to claim 7, Frasure discloses wherein the siphon tube conveys (provide passage) the material from the container through the inlet port to the outlet port based on the piston bursting the disc.
With respect to claim 8, Frasure discloses wherein the piston includes a tip at a first (lower) end and a head, wider than the tip, at a second (top) end opposite the first end, wherein the tip is configured to burst the disc and the head is configured to (capable of) block (hinder) entry of the material from the container and through the inlet port into the actuation chamber.
With respect to claim 9, Frasure discloses wherein the material is a fire suppression agent (Abstract, lines 5-6).
With respect to claim 10, Frasure discloses the system further comprising a controller (electrically driven activation device 220. Paragraph [0026]) configured to provide a (electrical) signal to the solenoid value to unblock the connection between the feed port and the channel.

    PNG
    media_image1.png
    325
    467
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fire suppression system: Karalis, Jones et al., Edwards and Yoshida.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 17, 2022